DETAILED ACTION
1.	This office action is in response to RCE filed on 07/14/2022. Claims 1-20 are pending on this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hongyin et al. “An Adaptive-Resolution Quasi-Level-Crossing-Sampling ADC Based on Residue Quantization in 28-nm CMOS.” IEEE Solid-State Circuits Letters 1 (2018): 178-181.
Regarding claim 1. Fig. 2 of Hongyin et al. discloses an event driven analog to digital converter (ADC) circuit (ADC), comprising: a subtractor (Subtractor for Vres) operative to subtract continuously track a voltage difference between an analog feedback signal (analog output of DAC)  generated by a digital to analog converter (DAC) from and an input voltage signal (Vin) to generate a residue signal (Vres) therefrom; a multibit oversampled residue quantizer  (4bit ADC) operative to convert said residue signal (Vres)  from an analog (analog domain of Vres)  to digital domain (digital Dout); and a digital domain adaptive resolution event detector (AR Comp)  operative to detect when said residue signal  (Vres Quantized Q) crosses one of a plurality of levels  (page 178, Col. 2 discloses multi threshold detection of AR Comp) thereby triggering sampling (triggering by feedback to sampling of DAC);  at said subtractor (Subtractor of DAC) and an up/down counter (U/D CNT) operative to change a digital output (Dout) in accordance with said event detector level crossing detection (multi threshold detection of AR Comp), said digital output (Dout) fed back feedback of Dout) to an input of said DAC (DAC), wherein said up/down counter (U/D CNT) is incremented or decremented (increment or decrement by Up and Down counting of CNT) based on LSB step (page 179; Col. 1)  discloses  and direction as determined by said event detector (multi threshold detection of AR Comp) in accordance with said residue signal (Vres).  
Regarding claim 2. The ADC circuit according to claim 1, Fig. 2 further comprising a preamplifier (Residue Amplifier) operative to amplify (Residue Amplifier) said residue signal (Vres) before input to said residue quantizer (quantization of ADC).  
Regarding claim 3. The ADC circuit according to claim 1, Fig. 2 further discloses wherein said DAC (DAC) comprises a 7- bit switched capacitor-based DAC (see Fig. 3 discloses 7-bit DAC).  
Regarding claim 4. The ADC circuit according to claim 1, Fig. 2 further discloses wherein said residue quantizer (Quantization of ADC) comprises a relatively low resolution (4 bits resolution of ADC) successive approximation register (SAR) sub-ADC register (SAR ADC of Fig. 2).  
Regarding claim 5. The ADC circuit according to claim 1, Fig. 2 further discloses wherein said event detector (multi threshold detection of AR Comp) is operative to compare (comparing of AR Comp) said residue signal (quantized residue Qout) to ten digital threshold levels (page 180, Col. 2 discloses “Qout compare with the ten digital threshold”).  
Regarding claim 6. (original) The ADC circuit according to claim 1, Fig. 2 further comprising a circuit (Synthesized Logic) operative to perform an adaptive resolution level crossing algorithm (page 180, Col. 2) in the digital domain (Digital Domain of Synthesized Logic).  
Regarding claim 7.  Fig. 2 of Hongyin et al. disclose an analog to digital converter (ADC), comprising: a subtraction node (subtraction node of Vin) adapted to subtract continuously track a voltage difference  (Vres) between the an output of a feedback digital to analog converter (feedback analog output DAC) from and an input voltage signal (Vin); a clocked (CLK) multibit oversampled residue quantizer (4 bit quantization of ADC)  adapted to convert the output of said a residue amplifier (Residue amplifier)  from analog to digital domain (analog domain of Vres to digital domain of Qout) ; and an a digital domain adaptive resolution circuit (AR Comp) incorporating a delta modulator circuit (delta modulator loop of Fig. 2; page 1, Col. 1) and adapted to perform level crossing detection (page 178, Col. 2 discloses multi threshold detection of AR Comp)  thereby triggering sampling  (triggering by feedback to sampling of DAC) at said subtractor (subtractor of Vin)  and to perform adaptive resolution algorithms (AR)  in the digital domain (digital domain of AR Comp) to generate a digital output therefrom (Dout) that is fed back to an input of said DAC (DAC), wherein a clock (CLK bus) to said DAC (DAC) is event driven being clocked (CLK bus)  only upon a change in said residue signal (changing of Vres).  
Regarding claim 8.  The ADC circuit according to claim 7, Fig. 2 further comprising a residue amplifier (Residue Amplifier) adapted to amplify the output of said subtraction node (Subtraction of Vin).  
Regarding claim 9. The ADC circuit according to claim 8, Fig. 2 further discloses wherein said preamplifier residue amplifier (residue amplifier) comprises sufficient gain (gain of residue amplifier) to compensate for passive losses (page 179; Col. 2) from said subtraction node (Subtraction node  of Vin).  
Regarding claim 10. The ADC circuit according to claim 7, Fig. 2 further discloses wherein said DAC (DAC) comprises a 7- bit switched capacitor based DAC (see Fig. 3).  
Regarding claim 11. The ADC circuit according to claim 7, Fig. 2 further discloses wherein said residue quantizer comprises a 4-bit successive approximation register (SAR) sub-ADC (4 bit SAR ADC of Fig. 2).  
Regarding claim 12. The ADC circuit according to claim 7, Fig. 2 further discloses wherein said an adaptive resolution circuit (AR of Fig. 2) is operative to compare said residue signal (residue quantized Qout) to ten digital threshold levels (page 180, Col. 2 discloses “Qout compare with the ten digital threshold”).  
Regarding claim 13. The ADC circuit according to claim 7, Fig. 2 further discloses wherein said adaptive resolution circuit (AR Comp) generates one or more up/down control signals (U/D) input to an up/down counter (U/D CNT) operative to generate said digital output (Dout).  
Regarding claim 14. Fig. 2 of Hongyin et al. discloses a method of analog to digital conversion (Vin to Dout of Fig. 2), the method comprising: subtracting (subtraction of Vin and DAC output)  continuously tracking a voltage difference (Vres)  between an analog feedback signal generated by a digital to analog converter (analog feedback of DAC) from and an input voltage signal (Vin) to generate a residue signal (Vres); converting (ADC) said residue signal (Vres) from an analog  (Vin)to multibit digital domain (bits of Dout domain) via an oversampled sub-analog to digital converter (ADC); detecting (detecting of AR Comp) when said residue signal (quantized Residue Qout) crosses one of a plurality of levels (page 178, Col. 2 discloses multi threshold detection of AR Comp); and changing a digital output (Dout) in accordance with said level crossing detection (page 178, Col. 2 discloses multi threshold detection of AR Comp), said digital output (Dout) fed back to an input of said DAC (DAC); and wherein clocking (CLK bus) of said DAC (DAC) is event driven and clocked (CLK of ADC) only upon a change in said residue signal (Vres).  
Regarding claim 15.  The method according to claim 14, Fig. 2 further comprising amplifying (Residue amplifier) said residue signal (Vres) before conversion (conversion of ADC) to the digital domain (digital Domain output of ADC).  
Regarding claim 16. The method according to claim 14, Fig. 2 further discloses wherein said DAC comprises a 7-bit switched capacitor-based DAC (see Fig. 3).  
Regarding claim 17. The method according to claim 14, Fig. 2 further discloses wherein said detection (detection of AR Comp) comprises comparing said residue signal (residue Quantized Qout) to ten digital threshold levels (page 180, Col. 2 discloses “Qout compare with the ten digital threshold”).  
Regarding claim 18. The method according to claim 14, Fig. 2 further comprising performing an adaptive resolution level crossing algorithm (AR Comp) in the digital domain (digital domain of AR Comp).  
Regarding claim 19. The ADC circuit according to claim 7, Fig. 2 further discloses wherein said digital domain adaptive resolution circuit (digital domain of AR Comp) comprises an up/down counter (U/D CNT) that is incremented or decremented (increment or decrement of Up counting or Down counting of C/N CNT) based on LSB step (page 179; Col. 1)   and direction as determined by said level crossing detection (levels detection of AR Comp).  
Regarding claim 20.  The method according to claim 14, Fig. 2 further discloses wherein said digital output (Dout) is changed via an up/down counter (U/C CNT) that is incremented or decremented based on LSB step (increment or decrement of Up counting or Down counting of C/N CNT) based on LSB step (page 179; Col. 1) and direction as determined by said level crossing detection results (results of levels detection of AR Comp).

Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

08/07/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845